Citation Nr: 0013605	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1955 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the RO.  A 
personal hearing at the RO was held in March 1999.  


FINDING OF FACT

The veteran has submitted medical evidence of a diagnosis of 
PTSD, and he has alleged that the disability was caused by 
stressors in service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A claim of service connection for PTSD is well grounded where 
the veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137-37 (1997).  In general, the credibility of the 
evidence presented in support of a claim is presumed when 
determining whether it is well grounded.  See Elkins v. West, 
12 Vet. App. 209, 219 (1999)(en banc).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's claim 
of service connection for PTSD is well grounded.  The veteran 
asserts that he experienced several traumatic events during 
service in Vietnam which he believes are the cause of his 
current psychiatric problems.  The evidence of record 
includes several diagnoses of PTSD, most recently offered on 
VA examination in October 1999.  Thus, the veteran has a 
medical diagnosis of the disability; there is lay evidence of 
stressors in service, which is presumed credible for the 
purpose of determining whether his claim is well-grounded; 
and a medical professional has connected the veteran's 
current disability to military service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).


ORDER

To the extent that a well-grounded claim of service 
connection for PTSD has been submitted, the appeal is granted 
to this extent only.  


REMAND

The veteran contends that during his 10 months of service in 
Da Nang, Vietnam, his base came under mortar and rocket 
attack every night around 1 AM and, during his last couple of 
months, the incoming rounds were almost constant, beginning 
around 10 o'clock in the morning.  The veteran testified that 
he never saw anyone killed or wounded while in Vietnam, but 
that a flight crew from his unit was lost while on a rescue 
mission.  

The evidentiary record shows that the veteran served in 
Vietnam from March 25, 1972 to January 29, 1973.  The 
evidence of record also confirms that a helicopter and crew 
from the 37th ARRS, Jolly Green HH-53 (veteran's unit) was 
lost from hostile fire in Quang Tri on April 6, 1972.  

As background information, it is noted that in June 1999, 
revised regulations concerning post traumatic stress disorder 
were published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
revised regulation is as follows:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).   

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  The Court also held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  However, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors then, and only then, should the case be referred 
for a medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

As noted above, a diagnosis of PTSD was rendered on VA 
examination in June 1999 and October 1999 (additional 
diagnosis of PTSD were offered on several VA outpatient 
records).  It is evident that the diagnosis was made based 
only on a history as reported by the veteran.  In this 
regard, it is noted that the reported stressors on the 
earlier examination were not the same as those described at 
the later examination.  Furthermore, the veteran's 
descriptions of the various incidents were rather vague and 
somewhat confusing.  

For example, the VA examiner in October 1999 noted a 
particularly stressful event was when an ammunitions dump was 
hit by a rocket.  During the bombing, a helicopter went down 
killing the entire crew, including some of the veteran's 
friends.  However, the reported description of this 
particular incident is inconsistent with the factual record 
and the veteran's testimony at the personal hearing in March 
1999.  The veteran testified that no one was killed or 
injured during the rocket attack on the munitions dump, and 
that the helicopter and crew were lost in a separate 
incident, which he did not witness.  As the veteran has not 
provided a clear and concise picture of all his claimed 
stressors, a complete and detailed description of his in 
service experiences is necessary.  If such is obtained, an 
attempt to verify the stressors should be undertaken.  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stressors 
that resulted in his claimed PTSD, 
including the dates, exact location, and 
circumstances of the incidents.  
Particular emphasis should be placed on 
those incidents which the veteran now 
alleges he reexperiences as stressors.  

2.  The RO should then review the claims 
file and prepare a summary of the 
veteran's claimed stressors which may be 
potentially verifiable by the U.S. Armed 
Services Center for Research of Unit 
Records.  For example, the veteran 
relates that Da Nang airbase was under 
near constant rocket and mortar attack 
while he was there.  This summary and all 
supporting documents regarding the 
veteran's claimed stressors, should be 
sent to USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
October 1999.  After securing the 
necessary release, the RO should obtain 
these records.  

4.  The veteran should then be afforded a 
VA psychiatric examination by a physician 
who has not previously examined him to 
determine if he has PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
prior to the examination.  Any 
appropriate testing deemed necessary to 
arrive at a diagnosis should be performed 
in connection with this examination.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner must determine if the 
veteran has PTSD according to DSM III-R 
or IV.  If so, the specific stressor or 
stressors responsible for the PTSD must 
be specified.  The examiner should 
provide a thorough explanation for any 
conclusion reached.  If the physician can 
not answer any question without resort to 
speculation, he or she should so 
indicate.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



